DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 8,10,14,16 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,9,11,21,26,30 and 36 of U.S. Patent No. 10,826,911. Although the claims at issue are not identical, they are not patentably distinct from each other because claims claims 1,9,11,21,26,30 and 36 of U.S. Patent No. 10,826,911 include all the limitations of claims 1, 3, 8,10,14,16 and 21 of the instant application 17/037315. 


Instant application 17/037315
Patent Number : 10/826,911
1. A method comprising: 





receiving a request to access content, wherein the request comprises a transformed version of a link, to the content, generated based on an application of a time-based transformation of the link from a baseline time; based on the baseline time and a number of time periods that have elapsed from the baseline time, determining: that the transformed version of the link is valid, and a segment of the content associated with the number of time periods; and causing, based on the determining, sending of the segment.


3. The method of claim 2, wherein the information comprises the baseline time.




21. A device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the device to: 





receive a link associated with access to content; transmit a request to access the content, wherein the request comprises a transformed version of the link generated based on an application of a time-based transformation of the link from a baseline time; and receive, based on validity of the transformed version of the link, a segment of the content, wherein the validity of the transformed version of the link is based on the baseline time and a number of time periods that have elapsed from the baseline time, and wherein the segment is associated with the number of time periods.



8. A method comprising:
 receiving a link associated with access to content; transmitting a request to access the content, wherein the request comprises a transformed version of the link generated based on an application of a time-based transformation of the link from a baseline time; and receiving, based on validity of the transformed version of the link, a segment of the content, wherein the validity of the transformed version of the link is based on the baseline time and a number of time periods that have elapsed from the baseline time, and wherein the segment is associated with the number of time periods.

10. The method of claim 8, wherein the number of time periods that have elapsed from the baseline time is based on: a time that the request to access the content was transmitted, or a time that the transformed version of the link was generated.

14. A device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the device to: receive a request to access content, wherein the request comprises a transformed version of a link, to the content, generated based on an application of a time-based transformation of the link from a baseline time; based on the baseline time and a number of time periods that have elapsed from the baseline time, determine: that the transformed version of the link is valid, and a segment of the content associated with the number of time periods; and cause, based on the determining, sending of the segment.
16. The device of claim 15, wherein the information comprises the baseline time.


1. A method comprising: transmitting a link associated with access to a resource; transmitting information usable to apply a time-based transformation of the link from a baseline time; 

receiving a request to access the resource, wherein the request comprises a transformed version of the link generated based on an application of the time-based transformation of the link; determining, based on the baseline time and a time that has elapsed from the baseline time, that the transformed version of the link is valid; and based on determining that the transformed version of the link is valid, causing sending the resource. 


  

    9. The method of claim 1, wherein the information comprises the baseline time. 
    



    11. An apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to: transmit a link associated with access to a resource; transmit information usable to apply a time-based transformation of the link from a baseline time; 

receive a request to access the resource, wherein the request comprises a transformed version of the link generated based on an application of the time-based transformation of the link; determine, based on the baseline time and a time that has elapsed from the baseline time, that the transformed version of the link is valid; and based on determining that the transformed version of the link is valid, cause sending the resource. 
    12. The apparatus of claim 11, wherein the apparatus comprises a content server. 
    
    
    


    21. A method comprising:
 receiving a link associated with access to a resource; receiving information usable to apply a time-based transformation of the link from a baseline time; generating, based on the information and a time that has elapsed from the baseline time, a transformed version of the link; transmitting a request to access the resource, wherein the request comprises the transformed version of the link; and based on validity of the transformed version of the link, receiving the resource. 
    



    26. The method of claim 21, wherein the time that has elapsed from the baseline time is based on a time that the transformed version of the link was generated. 

      
    

30. An apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to: 
receive a link associated with access to a resource; receive information usable to apply a time-based transformation of the link from a baseline time; generate, based on the information and a time that has elapsed from the baseline time, a transformed version of the link; transmit a request to access the resource, wherein the request comprises the transformed version of the link; and based on validity of the transformed version of the link, receive the resource. 
   

    36. The apparatus of claim 30, wherein the information comprises the baseline time. 

   











Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 9,998,477. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 11 of U.S. Patent No. 9,998,477 include all the limitations of claims 1, and 8 of the instant application 17/037315. 








Instant application 17/037315
Patent Number 9,998,477
1. A method comprising: 





receiving a request to access content, wherein the request comprises a transformed version of a link, to the content, generated based on an application of a time-based transformation of the link from a baseline time; based on the baseline time and a number of time periods that have elapsed from the baseline time, determining: that the transformed version of the link is valid, and a segment of the content associated with the number of time periods; and causing, based on the determining, sending of the segment.



8. A method comprising: receiving a link associated with access to content; transmitting a request to access the content, wherein the request comprises a transformed version of the link generated based on an application of a time-based transformation of the link from a baseline time; and

 receiving, based on validity of the transformed version of the link, a segment of the content, wherein the validity of the transformed version of the link is based on the baseline time and a number of time periods that have elapsed from the baseline time, and wherein the segment is associated with the number of time periods.






1. A method comprising: transmitting a markup language page comprising a link that identifies a resource hosted by a server; transmitting information usable to apply a time-based transformation of the link; 
receiving a request to access the resource, wherein the request comprises a first transformed version of the link generated based on an application of the time-based transformation of the link; generating a second transformed version of the link by applying the time-based transformation of the link based at least in part on a time that the request to access the resource was received; and authorizing access to the resource based at least in part on determining that the first transformed version of the link matches the second transformed version of the link. 

    
    11. A method comprising: associating information usable by a client to apply a time-based transformation of a hyperlink with a link indicative of a resource accessible on a server; 



receiving a request to access the resource, the request comprising a first transformed version of the link generated based on an application of the time-based transformation to the link; and permitting access to the resource based at least in part on comparing the first transformed version of the link to a second transformed version of the link, wherein the second transformed version of the link is generated by at least applying the time-based transformation to the link based on a time that request to access the resource was received. 
    
   




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Handa et al US 2014/0006562 in view of Watanabe et al US 2013/0262696.

 	As per claim 1, Handa discloses a method comprising:
 	receiving a request to access content, wherein the request comprises a transformed version of a link, to the content( par 0100 TV set 104 access the web server 105 using a one-time URL, i.e. transformed version of link, wherein the web server is receiving for content using the one-time URL ), generated based on an application of a time-based transformation of the link from a baseline time (par 0103, the web server 105 links the generated cookie,i.e. at time-based transformation of link , par 0063, the cookie link is the one-time URL that is also the one-time URL is an URL with an expiration date or certain period of time elapse); 
determining: that the transformed version of the link is valid ( par 0063, one time URL to access an URL requesting authentication, par 0105, determined the invalidated one-time URL is accessed), and 
a segment of the content associated with the number of time( par 0063 The Web server 105 discards the issued one-time URL in a case where a certain period of time elapses or the number of accesses is one (or predetermined number. i.e.  number of time)).
causing, based on the determining, sending of the segment ([0106] The TV set 104 stores the cookie received from the Web server 105 (SEQ 605). After that, by inserting the cookie in the header part of a request to the Web server 105 and transmitting the result, the TV set 104 can deal with the Web server 105 while maintaining a connection state of the login session. Subsequently, on the side of the TV set 104, the content received by the Web browser from the Web server 105 is displayed (SEQ 606)).
Handa fails to disclose a link from a number of time periods that have elapsed from a baseline time, a segment of the content associated with the number of time periods (bold emphasis added).
 However, Watanabe discloses a link from a number of time periods that have elapsed from a baseline time ( par 0007  a so-called one-time URL, which permits only temporary access, has been known. In the one-time URL system, the period for which access can be performed using the one-time URL or the number of times access can be performed using the one-time URL is set to the reverse proxy server. Therefore, when the period, i.e. a baseline time, has elapsed, i.e. time periods, or the number of accesses is greater than the set value, access is not available. And [0052] The accessible period set to the one-time URL is, for example, 20 minutes from the generation of the one-time URL. After the accessible period has elapsed, access with the one-time URL is not available. The length of the accessible period may be arbitrarily set.  And  par 0106 even in the case where the composite URL using the same one-time URL is repeatedly transmitted, it is possible to reduce the possibility that the current date, i.e. baseline time, and time will be outside the accessible period and access will be prohibited.) , a segment of the content associated with the number of time periods (bold emphasis added) (fig.2, par 0050   an accessible period is set to the one-time URL in order to limit the period for which access is available and par 0058  [0058] The access authentication unit 26 performs access authentication using the one-time URL. The access authentication unit 26 permits the transfer unit 27 to transfer the general URL to the web server 15, that is, an access to the web server 15 only in the case where the accessible period has not elapsed, with reference to the accessible period in the database 23 corresponding to the encrypted path identifier in the one-time URL).
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of accessing the content number of times based on the one-time URL of Handa , based on the teaching of providing the accessible period for content by the dynamically generated one-time URL of Watanabe, because doing so would the transfer control of extending the accessible period when the access is permitted(par 0019).


 	As per claim 8, Handa discloses a method comprising: 
 	receiving a link associated with access to content ( par 0100 TV set 104 access the web server 105 using a one-time URL, i.e. transformed version of link, wherein the web server is  receiving  for content using the one-time URL); 
 	transmitting a request to access the content (par 0100 TV set 104 access the web server 105 using a one-time URL, i.e. transformed version of link, wherein the web server received for content using the one-time URL ), wherein the request comprises a transformed version of the link generated based on an application of a time-based transformation of the link from a baseline time (par 0103, the web server 105 links the generated cookie,i.e. at time-based transformation of link , par 0063, the cookie link is the one-time URL that is also the one-time URL is an URL with an expiration date or certain period of time elapse ); and 
 	receiving, based on validity of the transformed version of the link (par 0063, one time URL to access an URL requesting authentication, par 0105, determined the invalidated one-time URL is accessed), a segment of the content, wherein the validity of the transformed version of the link is based on the baseline time and a number of time that have elapsed from the baseline time (([0106] The TV set 104 stores the cookie received from the Web server 105 (SEQ 605). After that, by inserting the cookie in the header part of a request to the Web server 105 and transmitting the result, the TV set 104 can deal with the Web server 105 while maintaining a connection state of the login session. Subsequently, on the side of the TV set 104, the content received by the Web browser from the Web server 105 is displayed (SEQ 606) ), and wherein the segment is associated with the number of time (par 0063 The Web server 105 discards the issued one-time URL in a case where a certain period of time elapses or the number of accesses is one (or predetermined number. i.e.  number of time)).
Handa fails to disclose a link from a number of time periods that have elapsed from a baseline time, a segment of the content associated with the number of time periods (bold emphasis added).
 However, Watanabe discloses a link from a number of time periods that have elapsed from a baseline time ( par 0007  a so-called one-time URL, which permits only temporary access, has been known. In the one-time URL system, the period for which access can be performed using the one-time URL or the number of times access can be performed using the one-time URL is set to the reverse proxy server. Therefore, when the period, i.e. a baseline time, has elapsed, i.e. time periods, or the number of accesses is greater than the set value, access is not available. And [0052] The accessible period set to the one-time URL is, for example, 20 minutes from the generation of the one-time URL. After the accessible period has elapsed, access with the one-time URL is not available. The length of the accessible period may be arbitrarily set. ) , a segment of the content associated with the number of time periods (bold emphasis added) (fig.2, par 0050   an accessible period is set to the one-time URL in order to limit the period for which access is available and par 0058  [0058] The access authentication unit 26 performs access authentication using the one-time URL. The access authentication unit 26 permits the transfer unit 27 to transfer the general URL to the web server 15, that is, an access to the web server 15 only in the case where the accessible period has not elapsed, with reference to the accessible period in the database 23 corresponding to the encrypted path identifier in the one-time URL).
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of accessing the content number of times based on the one-time URL of Handa , based on the teaching of providing the accessible period for content by the dynamically generated one-time URL of Watanabe, because doing so would the transfer control of extending the accessible period when the access is permitted(par 0019).

 


  	As per claim 14. Handa discloses A device comprising: one or more processors (par 0044, web server 105 with processor); and memory (par 0044, web server 105 with memory) storing instructions that, when executed by the one or more processors, cause the device to: 
 receiving a request to access content, wherein the request comprises a transformed version of a link, to the content( par 0100 TV set 104 access the web server 105 using a one-time URL, i.e. transformed version of link, wherein the web server received for content using the one-time URL ), generated based on an application of a time-based transformation of the link from a baseline time (par 0103, the web server 105 links the generated cookie,i.e. at time-based transformation of link , par 0063, the cookie link is the one-time URL that is also the one-time URL is an URL with an expiration date or certain period of time elapse); 
determining: that the transformed version of the link is valid ( par 0063, one time URL to access an URL requesting authentication, par 0105, determined the invalidated one-time URL is accessed), and 
a segment of the content associated with the number of time( par 0063 The Web server 105 discards the issued one-time URL in a case where a certain period of time elapses or the number of accesses is one (or predetermined number. i.e.  number of time)).
causing, based on the determining, sending of the segment ([0106] The TV set 104 stores the cookie received from the Web server 105 (SEQ 605). After that, by inserting the cookie in the header part of a request to the Web server 105 and transmitting the result, the TV set 104 can deal with the Web server 105 while maintaining a connection state of the login session. Subsequently, on the side of the TV set 104, the content received by the Web browser from the Web server 105 is displayed (SEQ 606)).
Handa fails to disclose a link from a number of time periods that have elapsed from a baseline time, a segment of the content associated with the number of time periods (bold emphasis added).
 However, Watanabe discloses a link from a number of time periods that have elapsed from a baseline time ( par 0007  a so-called one-time URL, which permits only temporary access, has been known. In the one-time URL system, the period for which access can be performed using the one-time URL or the number of times access can be performed using the one-time URL is set to the reverse proxy server. Therefore, when the period, i.e. a baseline time, has elapsed, i.e. time periods, or the number of accesses is greater than the set value, access is not available. And [0052] The accessible period set to the one-time URL is, for example, 20 minutes from the generation of the one-time URL. After the accessible period has elapsed, access with the one-time URL is not available. The length of the accessible period may be arbitrarily set. ) , a segment of the content associated with the number of time periods (bold emphasis added) (fig.2, par 0050   an accessible period is set to the one-time URL in order to limit the period for which access is available and par 0058  [0058] The access authentication unit 26 performs access authentication using the one-time URL. The access authentication unit 26 permits the transfer unit 27 to transfer the general URL to the web server 15, that is, an access to the web server 15 only in the case where the accessible period has not elapsed, with reference to the accessible period in the database 23 corresponding to the encrypted path identifier in the one-time URL).
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of accessing the content number of times based on the one-time URL of Handa , based on the teaching of providing the accessible period for content by the dynamically generated one-time URL of Watanabe, because doing so would the transfer control of extending the accessible period when the access is permitted(par 0019).

 	As per claim 21,  Handa discloses A device comprising: 
 	one or more processors; and memory  (par 0044, web server 105 with memory)storing instructions that, when executed by the one or more processors, cause the device to: 
 	receive a link associated with access to content ( par 0100 TV set 104 access the web server 105 using a one-time URL, i.e. transformed version of link, wherein the web server is  receiving  for content using the one-time URL); 
 	transmit a request to access the content (par 0100 TV set 104 access the web server 105 using a one-time URL, i.e. transformed version of link, wherein the web server received for content using the one-time URL ), wherein the request comprises a transformed version of the link generated based on an application of a time-based transformation of the link from a baseline time (par 0103, the web server 105 links the generated cookie,i.e. at time-based transformation of link , par 0063, the cookie link is the one-time URL that is also the one-time URL is an URL with an expiration date or certain period of time elapse ); and 
 	receive, based on validity of the transformed version of the link (par 0063, one time URL to access an URL requesting authentication, par 0105, determined the invalidated one-time URL is accessed), a segment of the content, wherein the validity of the transformed version of the link is based on the baseline time and a number of time that have elapsed from the baseline time (([0106] The TV set 104 stores the cookie received from the Web server 105 (SEQ 605). After that, by inserting the cookie in the header part of a request to the Web server 105 and transmitting the result, the TV set 104 can deal with the Web server 105 while maintaining a connection state of the login session. Subsequently, on the side of the TV set 104, the content received by the Web browser from the Web server 105 is displayed (SEQ 606) ), and wherein the segment is associated with the number of time (par 0063 The Web server 105 discards the issued one-time URL in a case where a certain period of time elapses or the number of accesses is one (or predetermined number. i.e.  number of time)).
Handa fails to disclose a link from a number of time periods that have elapsed from a baseline time, a segment of the content associated with the number of time periods (bold emphasis added).
 However, Watanabe discloses a link from a number of time periods that have elapsed from a baseline time ( par 0007  a so-called one-time URL, which permits only temporary access, has been known. In the one-time URL system, the period for which access can be performed using the one-time URL or the number of times access can be performed using the one-time URL is set to the reverse proxy server. Therefore, when the period, i.e. a baseline time, has elapsed, i.e. time periods, or the number of accesses is greater than the set value, access is not available. And [0052] The accessible period set to the one-time URL is, for example, 20 minutes from the generation of the one-time URL. After the accessible period has elapsed, access with the one-time URL is not available. The length of the accessible period may be arbitrarily set. ) , a segment of the content associated with the number of time periods (bold emphasis added) (fig.2, par 0050   an accessible period is set to the one-time URL in order to limit the period for which access is available and par 0058  [0058] The access authentication unit 26 performs access authentication using the one-time URL. The access authentication unit 26 permits the transfer unit 27 to transfer the general URL to the web server 15, that is, an access to the web server 15 only in the case where the accessible period has not elapsed, with reference to the accessible period in the database 23 corresponding to the encrypted path identifier in the one-time URL).
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of accessing the content number of times based on the one-time URL of Handa , based on the teaching of providing the accessible period for content by the dynamically generated one-time URL of Watanabe, because doing so would the transfer control of extending the accessible period when the access is permitted(par 0019).

 	As per claim 2, Handa in view of Watanabe discloses the method of claim 1, further comprising: Watanabe discloses  transmitting the link ( par 0016  The determining unit may transmit the access request including the URL output from the web browser to an external network) and information usable to apply the time-based transformation of the link from the baseline time ([0053] The URL conversion unit 22 converts the general URL of the initial page transmitted after the login authentication into a one-time URL).
 	As per claim 3, Handa in view of Watanabe discloses The method of claim 2,Watanabe discloses  wherein the information comprises the baseline time ( par 0106 even in the case where the composite URL using the same one-time URL is repeatedly transmitted, it is possible to reduce the possibility that the current date, i.e. baseline time, and time will be outside the accessible period and access will be prohibited.).
 	As per claim 4. Handa in view of Watanabe discloses The method of claim 1, Watanabe discloses wherein the number of time periods that have elapsed from the baseline time is based on: a time that the request to access the content was received, or a time that the transformed version of the link was generated ( par 0106 the extension time of the accessible period or the number of extensions may be limited or the accessible period may be extended only in the case where the remainder of the accessible period is less than a predetermined period of time, in order to prevent the accessible period from being extremely long).
 	As per claim 5. Handa in view of Watanabe discloses The method of claim 1,Handa discloses  wherein the causing sending comprises causing a content server to send the segment (0106] The TV set 104 stores the cookie received from the Web server 105 (SEQ 605). After that, by inserting the cookie in the header part of a request to the Web server 105 and transmitting the result, the TV set 104 can deal with the Web server 105 while maintaining a connection state of the login session. Subsequently, on the side of the TV set 104, the content received by the Web browser from the Web server 105 is displayed (SEQ 606) ).
 	As per claim 6, Handa in view of Watanabe discloses The method of claim 1, Handa discloses wherein the content is associated with a front-end server that receives the request, and wherein the causing sending comprises causing a content server to send the segment (0106] The TV set 104 stores the cookie received from the Web server 105 (SEQ 605). After that, by inserting the cookie in the header part of a request to the Web server 105 and transmitting the result, the TV set 104 can deal with the Web server 105 while maintaining a connection state of the login session. Subsequently, on the side of the TV set 104, the content received by the Web browser from the Web server 105 is displayed (SEQ 606) ).
 	As per claim 7, Handa in view of Watanabe discloses The method of claim 1, Watanabe discloses wherein the determining is further based on the number of time periods being less than a threshold amount of time ( par 0090  accessible period in the database 23 which corresponds to the encrypted path identifier "id71448638" in the one-time URL "https://proxy.aaa.jp/id71448638" is referred. In the case where the current date and time are within the accessible period, access is permitted. On the other hand, in the case where the current date and time are outside the accessible period, access is prohibited  and par 0106  The access authentication unit 26 extends the accessible period registered in the database 23 by a predetermined time t when access is permitted.  and  par 0107 where the number of times access is permitted is equal to or greater than "1", access is permitted. In the other cases, access is prohibited. In the case where access is permitted, the number of times access is permitted in the database 23 is updated to a value obtained by reducing the number of times by 1.).

 	As per claim 9, Handa in view of Watanabe discloses The method of claim 8, further comprising:  Watanabe discloses receiving information usable to apply the time-based transformation of the link from the baseline time, wherein the information comprises the baseline time( par 0106 even in the case where the composite URL using the same one-time URL is repeatedly transmitted, it is possible to reduce the possibility that the current date, i.e. baseline time, and time will be outside the accessible period and access will be prohibited.).
 	As per claim 10. Handa in view of Watanabe discloses The method of claim 8, wherein the number of time periods that have elapsed from the baseline time is based on: a time that the request to access the content was transmitted, or a time that the transformed version of the link was generated( par 0106 the extension time of the accessible period or the number of extensions may be limited or the accessible period may be extended only in the case where the remainder of the accessible period is less than a predetermined period of time, in order to prevent the accessible period from being extremely long).
 	As per claim 11. Handa in view of Watanabe discloses The method of claim 8, Handa discloses wherein the receiving the segment comprises receiving the segment from a content server(0106, The TV set 104 stores the cookie received from the Web server 105 (SEQ 605). After that, by inserting the cookie in the header part of a request to the Web server 105 and transmitting the result, the TV set 104 can deal with the Web server 105 while maintaining a connection state of the login session. Subsequently, on the side of the TV set 104, the content received by the Web browser from the Web server 105 is displayed (SEQ 606) ).
 	As per claim 12. Handa in view of Watanabe discloses The method of claim 8, Handa discloses wherein the content is associated with a front-end server that receives the request, and wherein the receiving the segment comprises receiving the segment from a content server(0106] The TV set 104 stores the cookie received from the Web server 105 (SEQ 605). After that, by inserting the cookie in the header part of a request to the Web server 105 and transmitting the result, the TV set 104 can deal with the Web server 105 while maintaining a connection state of the login session. Subsequently, on the side of the TV set 104, the content received by the Web browser from the Web server 105 is displayed (SEQ 606) ).
 	As per claim 13. Handa in view of Watanabe discloses The method of claim 8, Watanabe disclose wherein the validity of the transformed version of the link is further based on the number of time periods being less than a threshold amount of time( par 0090  accessible period in the database 23 which corresponds to the encrypted path identifier "id71448638" in the one-time URL "https://proxy.aaa.jp/id71448638" is referred. In the case where the current date and time are within the accessible period, access is permitted. On the other hand, in the case where the current date and time are outside the accessible period, access is prohibited  and par 0106  The access authentication unit 26 extends the accessible period registered in the database 23 by a predetermined time t when access is permitted.  and  par 0107 where the number of times access is permitted is equal to or greater than "1", access is permitted. In the other cases, access is prohibited. In the case where access is permitted, the number of times access is permitted in the database 23 is updated to a value obtained by reducing the number of times by 1.).

 	As per claim 15. Handa in view of Watanabe discloses The device of claim 14, Watanabe discloses wherein the instructions, when executed by the one or more processors, further cause the device to: transmit the link ( par 0016  The determining unit may transmit the access request including the URL output from the web browser to an external network  )and information usable to apply the time-based transformation of the link from the baseline time (([0053] The URL conversion unit 22 converts the general URL of the initial page transmitted after the login authentication into a one-time URL).

 	As per claim 16. Handa in view of Watanabe discloses The device of claim 15, Watanabe discloses wherein the information comprises the baseline time (par 0106 even in the case where the composite URL using the same one-time URL is repeatedly transmitted, it is possible to reduce the possibility that the current date, i.e. baseline time, and time will be outside the accessible period and access will be prohibited ).
 	As per claim 17. Handa in view of Watanabe discloses The device of claim 14, Watanabe discloses wherein the number of time periods that have elapsed from the baseline time is based on: a time that the request to access the content was received, or a time that the transformed version of the link was generated( par 0106 the extension time of the accessible period or the number of extensions may be limited or the accessible period may be extended only in the case where the remainder of the accessible period is less than a predetermined period of time, in order to prevent the accessible period from being extremely long).

 	As per claim 18, Handa in view of Watanabe discloses the device of claim 14, Handa discloses wherein the instructions that, when executed, cause the device to cause sending of the segment, cause the device to cause a content server to send the segment (0106] The TV set 104 stores the cookie received from the Web server 105 (SEQ 605). After that, by inserting the cookie in the header part of a request to the Web server 105 and transmitting the result, the TV set 104 can deal with the Web server 105 while maintaining a connection state of the login session. Subsequently, on the side of the TV set 104, the content received by the Web browser from the Web server 105 is displayed (SEQ 606).
 	As per clam  19. Handa in view of Watanabe discloses The device of claim 14, Handa discloses wherein the content is associated with a front-end server that receives the request, and wherein the instructions that, when executed, cause the device to cause sending of the segment, cause the device to cause a content server to send the segment(0106] The TV set 104 stores the cookie received from the Web server 105 (SEQ 605). After that, by inserting the cookie in the header part of a request to the Web server 105 and transmitting the result, the TV set 104 can deal with the Web server 105 while maintaining a connection state of the login session. Subsequently, on the side of the TV set 104, the content received by the Web browser from the Web server 105 is displayed (SEQ 606) ).
 	As per claim 20, Handa in view of Watanabe discloses The device of claim 14, Watanabe discloses wherein the determining is further based on the number of time periods being less than a threshold amount of time( par 0090  accessible period in the database 23 which corresponds to the encrypted path identifier "id71448638" in the one-time URL "https://proxy.aaa.jp/id71448638" is referred. In the case where the current date and time are within the accessible period, access is permitted. On the other hand, in the case where the current date and time are outside the accessible period, access is prohibited  and par 0106  The access authentication unit 26 extends the accessible period registered in the database 23 by a predetermined time t when access is permitted.  and  par 0107 where the number of times access is permitted is equal to or greater than "1", access is permitted. In the other cases, access is prohibited. In the case where access is permitted, the number of times access is permitted in the database 23 is updated to a value obtained by reducing the number of times by 1.).
 	As per claim 22. Handa in view of Watanabe discloses The device of claim 21,Watanabe discloses  wherein the instructions, when executed by the one or more processors, further cause the device to: receive information usable to apply the time-based transformation of the link from the baseline time, wherein the information comprises the baseline time (( par 0016  The determining unit may transmit the access request including the URL output from the web browser to an external network)  and([0053] The URL conversion unit 22 converts the general URL of the initial page transmitted after the login authentication into a one-time URL).

 	As per claim 23. Handa in view of Watanabe discloses The device of claim 21, Watanabe disclose wherein the number of time periods that have elapsed from the baseline time is based on: a time that the request to access the content was transmitted, or a time that the transformed version of the link was generated (( par 0106 the extension time of the accessible period or the number of extensions may be limited or the accessible period may be extended only in the case where the remainder of the accessible period is less than a predetermined period of time, in order to prevent the accessible period from being extremely long).

   	As per claim 24. Handa in view of Watanabe discloses The device of claim 21, Handa discloses wherein the instructions that, when executed, cause the device to receive the segment, cause the device to receive the segment from a content server(0106] The TV set 104 stores the cookie received from the Web server 105 (SEQ 605). After that, by inserting the cookie in the header part of a request to the Web server 105 and transmitting the result, the TV set 104 can deal with the Web server 105 while maintaining a connection state of the login session. Subsequently, on the side of the TV set 104, the content received by the Web browser from the Web server 105 is displayed (SEQ 606) ).
 	As per claim 25. Handa in view of Watanabe discloses The device of claim 21, Handa disclose wherein the content is associated with a front-end server that receives the request, and wherein the instructions that, when executed, cause the device to receive the segment, cause the device to receive the segment from a content server(0106] The TV set 104 stores the cookie received from the Web server 105 (SEQ 605). After that, by inserting the cookie in the header part of a request to the Web server 105 and transmitting the result, the TV set 104 can deal with the Web server 105 while maintaining a connection state of the login session. Subsequently, on the side of the TV set 104, the content received by the Web browser from the Web server 105 is displayed (SEQ 606) ).
 	As per claim 26. Handa in view of Watanabe discloses The device of claim 21, Watanabe discloses  wherein the validity of the transformed version of the link is further based on the number of time periods being less than a threshold amount of time( par 0090  accessible period in the database 23 which corresponds to the encrypted path identifier "id71448638" in the one-time URL "https://proxy.aaa.jp/id71448638" is referred. In the case where the current date and time are within the accessible period, access is permitted. On the other hand, in the case where the current date and time are outside the accessible period, access is prohibited  and par 0106  The access authentication unit 26 extends the accessible period registered in the database 23 by a predetermined time t when access is permitted.  and  par 0107 where the number of times access is permitted is equal to or greater than "1", access is permitted. In the other cases, access is prohibited. In the case where access is permitted, the number of times access is permitted in the database 23 is updated to a value obtained by reducing the number of times by 1.).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. HASUO et al US 2014/0082123 discloses [0034] The terminals 400-1 and 400-2 may receive, via the content caching and delivering server 300, a response message the content delivering apparatus 100 has transmitted in response to the content delivery request, i.e. video delivering request. The response message to content delivery request includes a one-time URL (Uniform. Resource Locator) issued by the content delivering apparatus 100. In the context, the term "one-time URL" may be comprehended in such a broader sense as a provisional URL effective to an access or accesses only momentarily, in a limited period of time, and/or at a limited number of times, e.g. once. With the illustrative embodiment, merely for illustration, the one-time URL may be effective to just a single access preferably made in a predetermined length of period. The terminals 400-1 and 400-2 may also receive another response message the content caching and delivering server 300 has issued in response to the content delivery request. The other response message to content delivery request includes a one-time URL issued by the content caching and delivering server 300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496